Examiner’s Amendment

The present application is being examined under the pre-AIA  first to invent provisions. 


2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Audrey G. Ogurchack on 05/16/2022.
The application has been amended for claims as follows: 

1. 	(Currently Amended) A method comprising:
detecting, by a system controller of an electronic processing system, that is received at a load port of a factory interface of the electronics processing system, wherein the factory interface comprises a robot arm;
responsive to determining, by the system controller, that the received container is configured to store replacement parts for a process chamber of the electronics processing system, causing, by the system controller, the robot arm to be moved according to a first mapping pattern to identify, using a detection system at a distal end of an end effector of the robot arm, positions of one or more replacement parts in the container, wherein the detection system comprises an emitting component and a sensing component, and wherein the detection system detects an object responsive to a beam directed from the emitting component to the sensing component being broken by the object;
determining, by the system controller, regions of the container that do not contain replacement parts;
causing, by the system controller, to be moved according to a second mapping pattern to identify, within the regions of the container that do not contain replacement parts, using the detection system at the distal end of the end effector, a position in the container of at least one of a wafer or an empty carrier for a replacement part; [[and]]
recording, by the system controller, , wherein the mapping is recorded in a storage medium; and
causing, by the system controller, the robot arm to remove at least one of the one or more replacement parts, a wafer, or an empty carrier for a replacement part from the container in view of the recorded mapping of the positions, or 
causing, by the system controller, the robot arm to place at least one of one or more additional replacement parts, an additional wafer, or an additional empty carrier at one or more regions of the container in view of the recorded mapping of the positions.

2.	(Original) The method of claim 1, wherein the one or more replacement parts comprise process kit rings. 

3.	(Currently amended) The method of claim 1, wherein causing to be moved according to the first mapping pattern comprises:
	causing to be positioned at a first horizontal distance from a portion of the container;
	causing to be moved from a first height to a second height while the detection system is positioned the first horizontal distance from the portion of the container to identify the one or more replacement parts in the container; 
	determining whether the one or more replacement parts extend to the first horizontal distance from the portion of the container; 
	responsive to determining that the one or more replacement parts do not extend to the first horizontal distance from the container, causing to be positioned at a second horizontal distance from the portion of the container, wherein the second horizontal distance is less than the first horizontal distance; and
	causing to be moved from the first height to the second height while the detection system is positioned the second horizontal distance from the portion of the container to identify the one or more replacement parts in the container.	

4.	(Currently amended) The method of claim 3, wherein: 
causing to be moved according to the second mapping pattern comprises:
	causing to be positioned within a first region of the container that does not contain replacement parts at a third horizontal distance from the portion of the container, wherein the third horizontal distance is less than the second horizontal distance; and
causing to be moved from a third height within the first region to a fourth height within the first region while the detection system is positioned at the third horizontal distance from the portion of the container, 
the method further comprising determining whether at least one of the empty carrier or the wafer extends to the third horizontal distance from the portion of the container at any height between the third height and the fourth height.

5.	(Original) The method of claim 1, further comprising:
	identifying, using the detection system, a first object comprising a top portion and a bottom portion placed at a first section of the container, wherein the first object extends into a first portion of the container; 
	measuring, using the detection system, a first location of the top portion of the first object and a second location of the bottom portion of the first object; 
	determining, based on the first location and the second location, an approximate thickness of the first object; 
	determining, based at least in part on the approximate thickness of the first object, that the first object comprises a replacement part for a process chamber; and
	recording, in the storage medium, a position of the replacement part in the container. 

6.	(Original) The method of claim 5, further comprising:
	determining, based on the approximate thickness of the first object, that the replacement part has been improperly placed at the first section of the container; and
	transmitting an error message to a controller of the electronics processing system indicating a defect at the first section of the container that comprises the replacement part. 

7.	(Original) The method of claim 6, wherein determining that the replacement part has been improperly placed comprises:
	determining that at least one of: a) the first location does not correspond to an expected first location of the replacement part, b) the second location does not correspond to an expected second location of the replacement part, or c) the approximate thickness of the replacement part does not correspond to an expected thickness of the replacement part. 

8.	(Currently amended) The method of claim 1, further comprising:
	receiving an indication that the container is a process kit ring container;
	causing to be moved to a first portion of the container to detect an identifier component that indicates the container is the process kit ring container; 
	determining whether the container comprises the identifier component; and
	responsive to determining that the container comprises the identifier component, proceeding with moving the robot arm according to the first mapping pattern. 

9.	(Original) The method of claim 1, further comprising 
	detecting, while the robot arm is moving according to the first mapping pattern, an identifier component that indicates the container is a process kit ring container; 
	responsive to detecting the identifier component, transmitting an error message to a controller of the electronics processing system indicating a defect at the container; and
receiving a command to proceed with moving the robot arm according to the first mapping pattern. 

10. 	(Currently Amended) A method comprising: 
detecting, by a system controller for an electronics processing system, that is received at a load port of a factory interface, of the electronics processing system, wherein the factory interface comprises a robot arm; 
determining, by the system controller and using a detection system at a distal end of an end effector of [[a]] the robot arm, whether the container is configured to store replacement process kit rings for [[the]] a process chamber of the electronics processing system, wherein the detection system comprises an emitting component and a sensing component, and wherein the detection system detects an object responsive to a beam directed from the emitting component to the sensing component being broken by the object; and 
responsive to determining that the container is configured to store replacement process kit rings, performing, by the system controller, a first container mapping recipe comprising: 
causing the robot arm to be moved according to a first mapping pattern to identify, using the detection system at the distal end of the end effector, positions of one or more replacement process kit rings in the container, determining regions of the container that do not contain the replacement process kit rings; 
causing the robot arm to be moved according to a second mapping pattern to identify, using the detection system at the distal end of the end effector, a position in the container of at least one of a wafer or an empty carrier for a process kit ring; and 
recording, in a storage medium, a mapping of positions of the one or more replacement process kit rings and of positions of at least one of the empty carrier or the wafer in the container, wherein the robot arm is to retrieve at least one of the one or more replacement process kit rings, the empty carrier, or the wafer from the container or place at least one of one or more additional replacement rings, an additional empty carrier, or the wafer at one or more regions of the container in view of the recorded mapping of the positions.

11.	(Currently amended) The method of claim 10, wherein moving the robot arm according to the first mapping pattern comprises:
	causing to be positioned at a first horizontal distance from a portion of the container;
	causing to be moved from a first height to a second height while the detection system is positioned the first horizontal distance from the portion of the container to identify the one or more replacement [[parts]] process kit rings in the container; 
	determining whether the one or more replacement [[parts]] process kit rings extend to the first horizontal distance from the portion of the container; 
	responsive to determining that the one or more replacement [[parts]] process kit rings do not extend to the first horizontal distance from the container, causing to be positioned at a second horizontal distance from the portion of the container, wherein the second horizontal distance is less than the first horizontal distance; and
	causing to be moved from the first height to the second height while the detection system is positioned the second horizontal distance from the portion of the container to identify the one or more replacement [[parts]] process kit rings in the container.	

12.	(Currently amended) The method of claim 11, wherein:
 causing to be moved according to the second mapping pattern comprises:
causing to be positioned within a first region of the container that does not contain replacement parts at a third horizontal distance from the portion of the container, wherein the third horizontal distance is less than the second horizontal distance; and
causing to be moved from a third height within the first region to a fourth height within the first region while the detection system is positioned the third horizontal distance from the portion of the container, 
the method further comprising determining whether at least one of the empty carrier or the wafer extends to the third horizontal distance from the portion of the container at any height between the third height and the fourth height.

13.	(Original) The method of claim 10, further comprising:
	identifying, using the detection system, a first object comprising a top portion and a bottom portion placed at a first section of the container, wherein the first object extends into a first portion of the container; 
	measuring, using the detection system, a first location of the top portion of the first object and a second location of the bottom portion of the first object; 
	determining, based on the first location and the second location, an approximate thickness of the first object; 
	determining, based at least in part on the approximate thickness of the first object, that the first object comprises a replacement part for a process chamber; and
	recording, in the storage medium, a position of the replacement part in the container.

14.	(Currently amended) The method of claim 10, wherein determining that the container is configured to store replacement process kit rings comprises:
	causing to be moved to a first portion of the container to detect an identifier component that indicates the container is a process kit ring container; 
	determining whether the container comprises the identifier component; and
	responsive to determining that the container comprises the identifier component, proceeding with moving the robot arm according to the first mapping pattern. 

15. 	(Currently amended) The method of claim 10, wherein responsive to determining that the container is not configured to store replacement process kit rings, performing a second container recipe comprising:
causing to be positioned at a first horizontal distance from a portion of the container;
	causing to be moved from a first height to a second height while the detection system is positioned the first horizontal distance from the portion of the container to identify the one or more replacement [[parts]] process kit rings in the container; 
	determining whether the one or more replacement [[parts]] process kit rings extend to the first horizontal distance from the portion of the container; 
	responsive to determining that the one or more replacement [[parts]] process kit rings do not extend to the first horizontal distance from the container, causing to be positioned at a second horizontal distance from the portion of the container, wherein the second horizontal distance is less than the first horizontal distance; and
	causing to be moved from the first height to the second height while the detection system is positioned the second horizontal distance from the portion of the container to identify the one or more replacement [[parts]] process kit rings in the container.

16-20. (Cancelled)


Allowable Subject Matter
3.	1-15 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a method comprising “causing, by the system controller, the robot arm to remove at least one of the one or more replacement parts, a wafer, or an empty carrier for a replacement part from the container in view of the recorded mapping of the positions, or 
causing, by the system controller, the robot arm to place at least one of one or more additional replacement parts, an additional wafer, or an additional empty carrier at one or more regions of the container in view of the recorded mapping of the positions” in combination with other limitations as a whole.

For claim 10, the references of record, either singularly or in combination, do not teach or suggest at least a method comprising “wherein the robot arm is to retrieve at least one of the one or more replacement process kit rings, the empty carrier, or the wafer from the container or place at least one of one or more additional replacement rings, an additional empty carrier, or the wafer at one or more regions of the container in view of the recorded mapping of the positions” in combination with other limitations as a whole.

 Claims 2-9, 11-15 are also allowed being dependent on allowed claims 1, 10.

The closet prior arts on records are Sugawara et al (US Patent 11,328,910), Trussell et al (US Patent 11,112,773), Mosden et al. (US PGPUB 2005/0205209 A1).  None of the prior arts teach about the allowable subject matter limitation. Moreover none of the prior arts on record would be obvious to modify without breaking the functionality of the devices. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897